Exhibit 99.1 News Release For immediate release Calgary, Alberta October 28, 2010 TSX: OPC OPTI Canada Announces Third Quarter 2010 Results OPTI Canada Inc. (OPTI or the Company) announced today the Company’s financial and operating results for the quarter ended September 30, 2010. The Long Lake Project (the Project) is the first to use OPTI’s integrated OrCrude™ process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet, synthetic crude oil. “After 10 months of solid ramp-up following our turnaround in September of 2009, we experienced operational interruptions in the third quarter which affected production volumes and ramp-up. Third quarter operations did not meet our expectations. The Project is now back on-stream and our bitumen ramp-up continues,” said Chris Slubicki, OPTI’s President and Chief Executive Officer. “While we plan and work toward no further interruptions, we understand that the occasional interruption is not out of the ordinary especially in a new and large-scale plant such as Long Lake.” “During the quarter, we were able to produce and sell Premium Synthetic Heavy (PSH) through periods of Upgrader downtime when we were not producing Premium Sweet Crude (PSC™). Planned well optimization work also took place throughout the quarter. These enhancements, along with the expected conversion of most of our remaining well pairs to production mode, will help us to increase our future bitumen production.” “Recent bitumen production is exceeding peak levels established in July and is approximately 31,700 barrels per day (bbl/d), with 11,100 bbl/d net to OPTI. Our steam injection rates are also at all-time highs of approximately 163,000 bbl/d. We expect our steam and bitumen production to continue to ramp-up throughout the fourth quarter.” “OPTI has a unique combination of current production, near term expansion and long term growth which supports our strategic alternatives process. In our ongoing review, we recognize that we require time to demonstrate the value of OPTI through continued ramp-up of the Project. We expect that net proceeds from the successful sale of US$400 million of First Lien Notes during the third quarter will provide us with the liquidity necessary to further demonstrate this value. We remain committed to our strategic process as we move into the fourth quarter and next year.” 1 FINANCIAL HIGHLIGHTS In millions Three months ended September 30, 2010 Nine months ended September 30, 2010 Year ended December 31, 2009 Net loss Net field operating loss Working capital Total oil sands expenditures (1) 21 69 Shareholders’ equity Common shares outstanding (basic) (2) Notes: Capital expenditures related to Phase 1 and future expansion developments. Capitalized interest and non-cash additions or charges are excluded. Common shares outstanding at September 30, 2010 after giving effect to the exercise of stock options would be approximately 285 million common shares. PROJECT STATUS Long Lake Project operational results for the third quarter of 2010 were impacted by temporary surface issues in August and September. The highest monthly average bitumen production-to-date was achieved in July, averaging approximately 28,700 bbl/d (10,000 bbl/d net to OPTI), followed by lower production levels in the two months that followed. During the quarter, bitumen production averaged approximately 26,400 bbl/d (9,200 bbl/d net to OPTI), an increase from the previous quarter average of approximately 24,900 bbl/d (8,700 bbl/d net to OPTI). With process issues resolved and well optimization work completed, recent bitumen production is at a record high of approximately 31,700 bbl/d (11,100 net to OPTI). Production ramp-up through the third quarter was less than expected for the following reasons. First, as previously announced on August 11, 2010, a combination of unplanned Upgrader maintenance and short-term pipeline restrictions resulted in a temporary reduction in steam injection and bitumen production. The maintenance was necessary due to an unplanned plant outage at the end of July, which halted the supply of oxygen from our air separation unit to the gasifier. As a result, August syngas production and thus steam generation and bitumen production were affected. Steam assisted gravity drainage (SAGD) operations remained on-line in a reduced capacity during this time. Second, further plant power outages, related to lightning strikes, inhibited bitumen ramp-up in September. Finally, planned optimization work on SAGD wells meant that a number of producing wells were temporarily shut-in for periods of time throughout the quarter. Optimization work included installation and upsizing of electric submersible pumps (ESPs) as well as acid stimulations on select wells. Affected wells returned quickly to previous bitumen production rates and the optimization work is expected to result in increased production going forward. 2 Although our ability to generate steam was temporarily affected, our SAGD surface facilities continue to perform reliably. While steam injection rates were lower in August and September, steam levels increased on aggregate over the third quarter to average approximately 145,700 bbl/d as compared to 137,000 bbl/d in the previous quarter. We expect these rates to continue climbing, as evidenced by recent steam injection of approximately 163,000 bbl/d. We currently have 84 of 91 well pairs receiving steam, comprised of 78 well pairs on production and an additional 6 in circulation mode. We expect that these circulating wells will be converted to production mode in the near term. Our recent all-in steam-to-oil-ratio (SOR) average is approximately 5.2. The all-in SOR average includes steam to wells that are currently in steam circulation mode and wells early in the ramp-up cycle. We continue to expect bitumen production to rise and the corresponding SOR to decrease as remaining wells convert to production mode, stable operations are maintained and producing wells mature. Achieving high bitumen production is the most important element to the Project’s profitability. Therefore, as announced in our second quarter of 2010 results, we continue to develop SAGD well pads 12 and 13 at Long Lake. Drilling of these 18 new well pairs is expected to occur in 2011 with the wells available for bitumen production in 2012. The joint venture partners also continue to evaluate the addition of two supplementary once-through steam generators. The performance of SAGD operations and the Upgrader may differ from our expectations. There are many factors related to the characteristics of the reservoir and operating facilities that could cause bitumen and PSC™ production to be lower than anticipated. Throughout the month of July, Upgrader units performed consistently, processing virtually all of our produced bitumen as well as approximately 9,900 bbl/d of externally-sourced bitumen. During August, the plant outage meant that we were unable to process all available bitumen through the Upgrader for an extended period of time. In September, the plant upsets caused a reduction in the amount of bitumen production and externally-sourced bitumen feed to the Upgrader. These temporary outages resulted in a decreased on-stream time average of 81 percent in the third quarter as compared to 97 percent in the previous quarter. PSCTM yields were also lower over the quarter, averaging approximately 62 percent as compared to 72 percent in the previous quarter. We are currently processing virtually all of our produced and externally-sourced bitumen with current PSC™ yields of approximately 75 percent. We continue to expect yields to increase to the design rate of 80 percent once operations are optimized. FUTURE EXPANSIONS OPTI and Nexen Inc. (Nexen) continue to evaluate developing SAGD projects in approximately 40,000 bbl/d bitumen stages at Kinosis, the next development. Developing smaller SAGD projects is expected to allow us to lower the intensity of our capital expenditure program, reduce labour requirements and provide improved construction cost and execution control. Depending on many factors, we may sanction the first stage of Kinosis in 2012. 3 LIQUIDITY On August 20, 2010, we announced the completion of the issuance of US$100million face value of 9.0% First Lien Senior Secured Notes (US$100 million First Lien Notes) due December 15, 2012 and US$300 million face value of 9.750% First Lien Senior Secured Notes (US$300 million First Lien Notes) due August 15, 2013. The US$100 million First Lien Notes were offered as additional notes under OPTI’s existing US$425 million First Lien Notes (combined, the US$525 million First Lien Notes). The US$100 million First Lien Notes and US$300 million First Lien Notes were issued at a price of 99.5 percent and 96.5 percent respectively, resulting in a yield to maturity of approximately 9.2 percent and 11.2 percent respectively. The net proceeds to OPTI from this issuance were approximately C$392 million, after deducting certain fees and expenses related to the offerings and adjusting for the offering prices noted above. A portion of the net proceeds was used to fund an interest reserve account of approximately US$87 million relating to the US$300 million First Lien Notes. The purpose of the offerings is to maintain sufficient liquidity through ramp-up of the Project and to allow OPTI to continue with its review of strategic alternatives. Based primarily on our expectation of a significant increase in bitumen production, we expect our existing financial resources will be sufficient to meet our financial obligations over the next 12 months. It is important for our business to increase production to a point where we generate positive net field operating margins. Failure to improve bitumen production rates, and ultimately PSCTM sales, will result in continued net field operating losses and difficulty in obtaining new sources of debt and equity. STRATEGIC ALTERNATIVES REVIEW OPTI’s Board of Directors remains committed to its review of strategic alternatives for the Company. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for stakeholders. OPTI continues to pursue a strategic alternatives outcome to address its overall leverage position. Strategic alternatives may include capital market opportunities, asset divestitures, and/or a corporate sale, merger or other business combination. OPTI does not intend to disclose developments with respect to the strategic review process unless and until its Board of Directors has approved a definitive transaction or strategic option. There can be no assurance that any transaction will occur, or if a transaction is undertaken, as to its terms or timing. Any announcements regarding the strategic alternatives review will be disclosed in accordance with all applicable legal and regulatory requirements. CORPORATE UPDATE Effective October 1, 2010, OPTI appointed David Bowes to the position of Treasurer. Mr. Bowes has been with OPTI for six years in increasingly senior treasury roles. Concurrent with this appointment, Ms. Kiren Singh, former Vice President and Treasurer, departed OPTI to pursue other opportunities. 4 OPTI's senior management consists of: Chris Slubicki, President and Chief Executive Officer; Travis Beatty, VP Finance and CFO; Joe Bradford, VP Legal and Administration and Corporate Secretary; and Al Smith, VP Marketing. RESULTS OF OPERATIONS Three months ended September 30 Nine months ended September 30 $ millions, except per share amounts Revenue, net of royalties Expenses Operating expense 54 44 Diluent and feedstock purchases 21 29 60 78 Transportation 4 3 12 9 Net field operating loss Corporate expenses Interest, net 55 46 General and administrative 4 2 11 15 Financing charges 14 4 15 5 Realized loss (gain) on hedging instruments 3 55 Loss before non-cash items Non-cash items Foreign exchange translation loss (gain) Net unrealized loss (gain) on hedging instruments 14 82 Depletion, depreciation and accretion 13 5 36 16 Loss on disposal of assets - - - 2 Future tax recovery - - Net earnings (loss) Earnings (loss) per share, basic and diluted $ (0.88) Operational Overview The results of operations for the three and nine month periods ended September 30, 2010, as well as for the three months ended September 30, 2009, include SAGD and Upgrader results. The results of operations for the nine months ended September 30, 2009 include SAGD results for the entire period and Upgrader results from April 1, 2009, which is the date we determined the Upgrader to be ready for its intended use. Revenue for the nine months ended September 30, 2010 was a combination of PSCTM, PSH and power sales. Revenue for the same period in 2009 consisted of PSH and power sales for entire period and PSCTM only for the second and third quarters. We define our net field operating margin as revenue related to petroleum products (net of royalties) and power sales minus operating expenses, diluent and feedstock purchases and transportation costs. See “Non-GAAP Financial Measures”. On-stream factor is a measure of the period of time that the Upgrader is producing PSC™ 5 and it is calculated as the percentage of hours the Hydrocracker Unit in the Upgrader is in operation. When the Upgrader is not in operation, results are adversely affected by the requirement to purchase diluent, which is blended with bitumen to produce and sell PSH. PSH revenue per barrel is lower than PSC™ revenue per barrel. The majority of SAGD and Upgrader operating costs are fixed, so we expect that rising SAGD volumes and a continued high level of Upgrader on-stream factor will lead to improvements in our net field operating margin. This expected improvement would result from higher PSC™ sales. PSC™ yield represents the volume percentage of PSC™ generated from processing bitumen through the Upgrader. Our net field operating loss in the three months ended September 30, 2010 increased to a loss of $20 million from a loss of $11 million for the three months ended June 30, 2010. In July, PSC™ and bitumen production levels improved relative to preceding months in the second quarter of 2010. During August, the plant experienced a combination of unplanned Upgrader maintenance and short-term pipeline restrictions. Therefore, we sold PSH rather than PSC™, which also resulted in the requirement for diluent purchases. In September, OPTI commenced selling PSC™ but further power outages resulted in downtime of various Upgrader units. We anticipate that increased production and other operating improvements will lead to a positive net field operating margin. The Upgrader on-stream factor for the three months ended September 30, 2010 decreased to 81 percent from 97 percent for the three months ended June 30, 2010. PSC™ yields for the three months ended September 30, 2010 decreased to 62 percent from 72 percent for the three months ended June 30, 2010. Our share of PSC™ sales decreased to 4,800 bbl/d for the three months ended September 30, 2010 compared to 7,100 bbl/d in for the three months ended June 30, 2010 while our share of PSH sales increased to 4,800 bbl/d for the three months ended September 30, 2010 from 1,700 bbl/d for the three months ended June 30, 2010. As a result of the lower on-stream factor and lower Upgrader feed rates, diluent purchases were required in August. Revenue For the three months ended September 30, 2010 we earned revenue net of royalties of $59 million compared to $38 million for the same period in 2009. For the three months ended September 30, 2010 our share of PSC™ sales averaged 4,800 bbl/d at an average price of approximately $79/bbl compared to 800 bbl/d at an average price of approximately $75/bbl for the same period in 2009. For three months ended September 30, 2010 our share of PSH averaged 4,800 bbl/d at an average price of approximately $53/bbl compared to 5,600 bbl/d at an average price of approximately $62/bbl for the same period in 2009. Due to temporary industry-wide pipeline capacity restrictions, we realized substantially lower market prices on our PSH sales. Our share of bitumen production for three months ended September 30, 2010 averaged 9,000 bbl/d compared to 3,000 bbl/d for the same period in 2009. Our total revenue, net of royalties, diluent and feedstock increased to $38 million for the three months ended September 30, 2010 compared to $9 million for the same period in 2009. 6 For the nine months ended September 30, 2010, we earned revenue net of royalties of $170 million compared to $101 million for the same period in 2009. Our total revenue, net of royalties, diluent and feedstock was $110 million for the nine months ended September 30, 2010 compared to $23 million for the same period in 2009. Increases to total revenue, net of royalties, diluent and feedstock for the three and nine month periods ended September 30, 2010, compared to the same periods in 2009, are due to increased bitumen production and higher PSC™ sales in 2010 as a result of a higher Upgrader on-stream time in 2010 as well as higher commodity prices. For the three and nine month periods ended September 30, 2010 we received pricing for PSCTM in-line with, or slightly better than, other synthetic crude oils. For the three months ended September 30, 2010 we had power sales of $1 million representing approximately 34,400 megawatt hours (MWh) of electricity sold at an average price of approximately $37/MWh compared to power sales of $1 million for the same period in 2009, which represented approximately 36,800 MWh at an average price of approximately $39/MWh. For the nine months ended September 30, 2010 we had power sales of $6 million compared to $4 million for the same period in 2009. Expenses * Operating expenses Our operating expenses are primarily comprised of maintenance, labour, operating materials and services, and natural gas. For the three months ended September 30, 2010 operating expenses were $54 million compared to $44 million for the same period in 2009. Operating expenses increased due to planned well work-overs and increased operating levels. For the nine months ended September 30, 2010 operating expenses were $159 million compared to $111 million for the same period in 2009. Operating expenses in 2010 are higher as they included SAGD and Upgrader operating results for the entire period as well as higher operating levels. Operating expenses in 2009 included SAGD results for the entire period and Upgrader results only from April 1, 2009. * Diluent and feedstock purchases For the three months ended September 30, 2010 diluent and feedstock purchases were $21 million compared to $29 million for the same period in 2009. For the three months ended September 30, 2010 diluent purchases were 700 bbl/d at an average price of $85/bbl compared to 3,000 bbl/d at an average price of $73/bbl for to the same period in 2009. For the nine months ended September 30, 2010 diluent purchases were 300 bbl/d at an average price of $83/bbl compared to 3,000 bbl/d at an average price of $63/bbl for the same period in 2009. Diluent purchases decreased in 2010 compared to the same periods in 2009 due to a higher Upgrader on-stream factor in 7 2010 (which results in sales of PSC™ and does not require diluent) and the use of a portion of our own PSCTM as diluent for PSH sales. For the three months ended September 30, 2010 we purchased $16 million of third party bitumen representing approximately 3,300 bbl/d compared to $9 million representing approximately 1,300 bbl/d for the same period in 2009. For the nine months ended September 30, 2010 we purchased $54 million of third party bitumen compared to $28 million for the same period in 2009. The increase in third party bitumen purchases in 2010 is due to a higher on-stream factor of the Upgrader. * Transportation For the three months ended September 30, 2010 transportation expenses were $4 million compared to $3 million for the same period in 2009. For the nine months ended September 30, 2010 transportation expenses were $12 million compared to $9 million for the same period in 2009. Transportation expenses were primarily related to pipeline costs associated with PSCTM and PSH sales. The increase in transportation expenses in 2010 was a result of the increase in pipeline volume commitments. Corporate expenses * Net interest expense For the three months ended September 30, 2010 net interest expense was $55 million compared to $46 million for the same period in 2009. For the nine months ended September 30, 2010 net interest expense was $154 million compared to $107 million for the same period in 2009. The increase in net interest expense in 2010 was due to the US$425 million First Lien Notes issued in November 2009, the new US$100 million First Lien Notes and the new US$300 million First Lien Notes both issued in August 2010. Interest expense in 2009 included interest related to the SAGD facilities for the entire period and interest related to the Upgrader only from April 1, 2009. Interest expense includes the accretion of the discount related to the issuance of the Senior notes in 2009 and 2010. The remaining discount of $21 million will be amortized over the terms of the facilities. For the three and nine months ended September 30, 2010 the average Canadian dollar exchange rate strengthened resulting in a decrease in Canadian interest costs on our U.S. dollar-denominated debt. * General and Administrative (G&A) Expense For the three months ended September 30, 2010 G&A expense was $4 million compared to $2 million for the same period in 2009. For the nine months ended September 30, 2010 G&A expense was $11 million compared to $15 million for the same period in 2009. Included in G&A expense for the nine months ended September 30, 2010 was $3 million related to the strategic alternative process. For the nine months ended September, 30, 2010 G&A expense was lower due to severance payments made during the same period in 2009 related to the re-organization of OPTI after the sale of the 15 percent working interest to Nexen. Included in G&A expense is a non-cash stock-based compensation expense for the three months ended September 30, 2010 of $0.5 million (three months ended 8 September 30, 2009: $0.4 million) and for the nine months ended September 30, 2010 of $1.3 million (nine months ended September 30, 2009: $0.6 million). * Financing charges Financing charges were $14 million for the three months ended September 30, 2010 compared to $4 million for the same period in 2009, and $15 million in the nine months ended September 30, 2010 compared to $5 million for the same period in 2009. Financing charges in 2010 relate to the issuance of the US$100 million First Lien Notes and the US$300 million First Lien Notes, and the amendment to our revolving debt facility. Financing charges in 2009 relate to the amendment to our revolving debt facility covenants and evaluation of financing alternatives. * Net realized gain or loss on hedging instruments For the three months ended September 30, 2010 net realized loss on hedging instruments was $3 million compared to a gain of $5 million for the same period in 2009. For the nine months ended September 30, 2010 net realized loss on hedging instruments was $55 million compared to a gain of $40 million for the same period in 2009. The losses in 2010 relate to the $44 million settlement of foreign exchange hedging instruments in the second quarter and our realized commodity hedging losses. The commodity losses were a result of our 2010 commodity hedging instruments of 3,000 bbl/d at strike prices between US$64/bbl and US$67/bbl when the average West Texas Intermediate (WTI) price for the three months ended September 30, 2010 was US$75/bbl and for the nine months ended September 30, 2010 was US$78/bbl. The gains in 2009 were related to our US$80/bbl crude oil puts and our US$77/bbl crude oil hedging instruments. Non-cash items * Foreign exchange gain or loss For the three months ended September 30, 2010 foreign exchange translation was a $77 million gain compared to a $162 million gain for the same period in 2009. The gain or loss is comprised of the re-measurement of our U.S. dollar-denominated long-term debt and cash. During the third quarter of 2010, the Canadian dollar strengthened from CDN$1.06:US$1.00 to CDN$1.03:US$1.00 resulting in a foreign exchange translation gain. For the nine months ended September 30, 2010 foreign exchange translation was a $46 million gain compared to a $258 million gain for the same period in 2009. During the 2010 period, the Canadian dollar strengthened from CDN$1.05:US$1.00 to CDN$1.03:US$1.00 resulting in a foreign exchange translation gain. These gains and losses are unrealized. * Net unrealized gain or loss on hedging instruments For the three months ended September 30, 2010 net unrealized loss on hedging instruments was $14 million compared to an $82 million loss for the same period in 2009. The net unrealized loss is comprised of a $16 million unrealized loss on our foreign exchange hedging instruments due to the strengthening of the Canadian dollar from CDN$1.06:US$1.00 to CDN$1.03:US$1.00 and a $2 million unrealized gain on our commodity hedges due to the 9 maturing of the instruments during the period. The loss for the corresponding period in 2009 relates to a strengthening of the Canadian dollar and an increase in the future price of WTI during the period. For the nine months ended September 30, 2010 net unrealized gain on hedging instruments was $37 million compared to a $198 million loss for the same period in 2009. The net unrealized gain is comprised of a $14 million unrealized gain on our commodity hedges due to the maturing of the instruments during the period and a $23 million unrealized gain on our foreign exchange hedging instruments. The foreign exchange hedging instrument gain is a result of the reclassification of the $44 million realized cash outflow due to the settlement of foreign exchange hedging instruments offset by a loss due to the strengthening of the Canadian dollar from CDN$1.05:US$1.00 to CDN$1.03:US$1.00. The loss for the corresponding period in 2009 relates to a strengthening of the Canadian dollar and an increase in the future price of WTI during the period. * Depletion, depreciation and accretion (DD&A) For the three months ended September 30, 2010 DD&A was $13 million compared to $5 million for the same period in 2009. For the nine months ended September 30, 2010 DD&A was $36 million compared to $16 million for the same period in 2009. DD&A for 2010 relates to both SAGD facilities and Upgrader facilities whereas for 2009 DD&A was for the SAGD facilities and the Upgrader facilities from April 1, 2009 only. Additionally, production volumes have increased in 2010 which resulted in higher DD&A costs compared to 2009. * Loss on disposal of assets For the three and nine month periods ending September 30, 2010, loss on disposal of assets was nil, compared to nil and $2 million respectively for the corresponding periods in 2009. The loss on disposal of assets in 2009 was primarily for information technology write-offs and costs incurred related to the working interest sale to Nexen. * Future tax recovery For the three and nine months ended September 30, 2010, future tax recovery was nil, compared to $22 million and $47 million respectively for the corresponding periods in 2009. For the three and nine month periods ended September 30, 2010, based on the recurrence of net field operating losses, we determined we do not meet the “more likely than not” criteria required for recognition of future tax assets and have therefore recognized a valuation allowance against our future tax assets. We will assess the need for this valuation allowance each reporting period. Recoveries in 2009 were primarily due to the benefit derived from losses from operations. OPTI had approximately $3.8 billion of available Canadian tax pools at December 31, 2009. CAPITAL EXPENDITURES The table below identifies expenditures incurred by us in relation to the Project, other oil sands activities and other capital expenditures. 10 $ millions Three months ended September 30, Nine months ended September 30, Year ended The Long Lake Project – Phase 1 Sustaining capital Capitalized operations - - 19 Total Long Lake Project 19 55 Expenditures on future expansions Engineering and equipment 2 11 21 Resource acquisition and delineation - 3 25 Total oil sands expenditures 21 69 Capitalized interest - - 29 Other capital expenditures - - Total capital expenditures $ 69 As with all SAGD projects, new well pads must be drilled and tied-in to the SAGD central facility to maintain production at design rates over the life of the Project. For three months ended September 30, 2010 we had sustaining capital expenditures of $19 million. These capital expenditures include: the installation of additional ESPs in producing wells for better well control and enhanced bitumen extraction; operations optimization projects; and oil removal filters for oil and particulate removal from the produced water stream for improved water treatment. We also completed the tie-in of the Pad 11 warm-up separator and made progress on civil and engineering work on two additional well pads. SUMMARY FINANCIAL INFORMATION In millions (unaudited) (except per share amounts) Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Revenue $
